DAYTON, District Judge
(dissenting in part). I concur in the conclusion reached in this opinion that the judgment of the court be*236low must be reversed for the reason set forth therein, but I go further and hold that it was the duty of the court below, and will be its duty, to dismiss the case for want of jurisdiction. I recognize fully the general rule that the plaintiff’s claim as to the value of the property taken from him, or the amount of damages inflicted upon him, through the defendant’s wrongful act, measures, for jurisdictional purposes, the matter in controversy; subject, however, to the limitation that such claim has not been fraudulently made or magnified, as clearly disclosed by the evidence, beyond the jurisdictional amount. It is very clear to my mind that the claim in this declaration was purely color-able and magnified beyond any reasonable hope or expectation of recovery. Upon trial before a jury the plaintiff did not attempt to offer evidence to the effect that the timber cut was of the value of the jurisdictional 'requirement. It was cut from land, the title to which was in dispute between the plaintiff and defendant, rendering any hope or expectancy of a recovery of punitive damages impossible, and this must have been known to plaintiff when he instituted the suit. The conclusion is therefore irresistible that such claim therefor was solely made to secure jurisdiction. To my mindEt is the duty of federal courts to guard carefully these limitations upon their jurisdiction, else the statute’s requirements will be practically annulled and made nugatory. This conclusion, I think, is fully sustained and enjoined by such cases as Smith v. Greenhow, 109 U. S. 669, 3 Sup. Ct. 421, 27 L. Ed. 1080, Globe Refining Co. v. Landa Cotton Oil Co., 190 U. S. 540, 23 Sup. Ct. 754, 47 L. Ed. 1171, and Smithers v. Smith, 204 U. S. 632, 27 Sup. Ct. 297, 51 L. Ed. 656.